UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 00-4353

ROBERT F. DVORAK,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-99-412-A)

Submitted: September 20, 2000

Decided: October 17, 2000

Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Alan D. Strasser, Nancy E. Nunan, KUTAK ROCK, L.L.P., Washing-
ton, D.C., for Appellant. Helen F. Fahey, United States Attorney, Ste-
phen P. Learned, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Robert F. Dvorak appeals his convictions and sentences for con-
spiracy, making false statements, and wire fraud. We affirm.

Dvorak co-owned the Ritz Audio Visual store in Beltsville, Mary-
land ("Ritz AV"). In that capacity, he sold numerous items to Robert
Burchell, who ostensibly purchased these goods for the Drug Enforce-
ment Agency ("DEA") but in fact embezzled them. The primary issue
at trial was whether Dvorak realized that Burchell was misusing the
property bought by the DEA. The jury, apparently believing that Dvo-
rak had the requisite awareness, convicted him of all nineteen counts
in the indictment. The district court sentenced Dvorak to concurrent
terms of thirty-seven months imprisonment, and this appeal followed.

Dvorak's first claim is that the district court erred by refusing to
instruct the jury that good faith is a defense to charges of wire fraud
and making false statements. The court's instructions concerning will-
fulness and knowledge adequately addressed this issue, however. See
United States v. Fowler, 932 F.2d 306, 316-17 (4th Cir. 1991).

Dvorak next faults the district court for refusing to strike portions
of the prosecutor's closing argument. This issue relates to hearsay
evidence suggesting that Burchell resold goods the DEA bought from
Ritz AV. The court did not admit this hearsay as substantive evidence
of the resale of goods, but rather to show that Dvorak, who heard the
statements in question, was on notice that Burchell was misusing gov-
ernment property. Dvorak contends that the prosecutor blurred this
distinction in his closing argument. We have reviewed the prosecu-
tor's remarks and do not agree that they had such an effect. Further-
more, because Dvorak was not implicated in any resale of property,
he would not have been prejudiced by any misconceptions about the
purpose for which the hearsay evidence was introduced. See United
States v. Wilson, 135 F.3d 291, 297 (4th Cir. 1998) (describing show-
ing required to establish improper closing argument).

Finally, Dvorak contends that the district court failed to make the
findings necessary to support its imposition of a two-level sentencing

                    2
enhancement for obstruction of justice. See United States Sentencing
Guidelines Manual § 3C1.1 (1998). The court, however, specifically
identified the testimony supporting such an enhancement (Dvorak's
denial that he was aware of Burchell's criminal activities) and
expressly found that testimony to be false and material. These find-
ings were sufficient. See United States v. Dunnigan, 507 U.S. 87
(1993).

For the foregoing reasons, we affirm Dvorak's convictions and sen-
tences. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    3